Citation Nr: 1048499	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an allergy disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active service from May 1978 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, inter 
alia, denied service connection for tinnitus and determined that 
no new and material evidence had been submitted in order to 
reopen the Veteran's claims for entitlement to service connection 
for bilateral hearing loss, asthma, allergies, migraine 
headaches, and gastroesophageal reflux disease (GERD).

In December 2008, the Board reopened the Veteran's claims, 
granted service connection for migraine headaches, GERD, asthma 
and tinnitus, and remanded the Veteran's claims for entitlement 
to service connection for hearing loss and allergies.  

In a June 2010 rating decision, service connection was granted 
for hearing loss.  As this is considered a grant in full of the 
benefit on appeal for this issue, it is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The Veteran's claim for entitlement to service connection for 
allergies is again before the Board for further appellate review.


FINDING OF FACT

The presumption of soundness has not been rebutted and an allergy 
disorder had its onset during active service.


CONCLUSION OF LAW

An allergy disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for an allergy disorder, the Board finds that any failure on the 
part of VA to notify and/or develop this claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed to 
consider the claim on the merits.

'[I]n order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.'  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may be granted if the evidence 
shows that the condition was observed during service and 
continuity of symptomatology was demonstrated thereafter, and if 
the evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 
488 (1997); 38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates the 
current condition to the period of service. 38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§ 1111 (2010).  'A preexisting injury or disease will be 
considered to have been aggravated by active . . . naval . . . 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.'  38 
U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) (2010).  
'[A]n increase in disability must consist of worsening of the 
enduring disability . . ..' Davis v. Principi, 276 F.3d 1341, 
1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any 'increase in disability [was] due to the natural progress of 
the'preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322, Wagner, 370 
F.3d at 1096.

Regarding the characteristics of clear and unmistakable evidence, 
'The word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's 
New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations 
omitted).

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and compelling, 
i.e., a sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing Vanerson 
v. West, 12 Vet. App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2010), includes consideration 
of medical judgment, accepted medical principles, history with 
regard to clinical factors pertinent to basic character, origin, 
development of injury or disease, and 'thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.'  Adams v. 
West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or the 
case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 
2000).  All of the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  'The 
Board may find that the evidence is of such low probative value 
that it does not affect the 'unmistakability' of the evidence 
showing preservice inception of the [disorder at issue].'  Id.

The Veteran has contended that he did not have allergies prior to 
his active duty, and that his allergies began during active duty 
and should therefore be service-connected.

The Veteran's service treatment records show that the Veteran's 
history of seasonal hay fever or other allergic disorder was not 
noted on his entrance examination.  However, a July 1978 Report 
of Medical Examination, conducted shortly after his entrance into 
active duty, reflects that the Veteran had hay fever since 
childhood, which was treated with medication with no 
complications and no sequelae.  January 1980 and March 1981 
Reports of Medical History show that the Veteran indicated that 
he did not have hay fever.  Contemporaneous Reports of Medical 
Examination do not reflect any treatment for or diagnosis of 
allergies or hay fever.  An April 1982 service treatment record 
reflects that the Veteran was seen for allergic rhinitis and 
received a refill for medication.  An October 1982 service 
treatment record shows that the Veteran had a long history of hay 
fever which had progressed into wheezing.  He was provided with 
medication.  The Veteran's separation Report of Medical 
Examination reflects normal sinuses but notes that the Veteran 
had severe allergies since 1980, treated with medication with 
fair results, and that he was hospitalized in 1982 for three days 
due to asthmatic bronchitis, treated with intravenous medications 
and bed rest.  This was noted to be without complications or 
sequelae.  The examiner also noted recurrent sinus infections 
since 1981, with maxillary cyst present, being treated with 
medication with fair results.  This was also found to be without 
complications or sequelae.  The Veteran noted that he had hay 
fever in his separation Report of Medical History.

A November 1983 VA examination report shows that the Veteran 
complained of sinus infection and allergies.  Upon examination, 
his sinuses were found to "transilluminate well in frontal and 
antral areas."

An undated private medical record submitted by the Veteran in 
August 2004 reflects that he was treated for allergies and 
asthma.

A June 2005 private medical record shows that the Veteran was 
seen for evaluation of asthma and allergies.  The Veteran was 
noted to have a long history of allergies and had been on 
immunotherapy until four years earlier with good response.  The 
examiner noted that the Veteran's symptoms had been severe since 
the prior spring, with wheezing and coughing at night.  He was 
diagnosed with seasonal allergic rhinitis and allergic asthma.  
He was provided with medications.

In a December 2006 letter, the Veteran's private physician, R.M., 
M.D., noted that he had preexisting mild seasonal allergies for 
which he was on antihistamines as needed.  

A June 2010 VA examination report shows that the Veteran was 
diagnosed with allergies prior to his active service, and that 
his allergies continued throughout service and have remained 
since discharge.  The VA examiner noted that the Veteran was 
currently taking medications and receiving monthly shots for 
treatment of his allergies.  The Veteran continued to experience 
chronic intermittent nasal congestion, sneezing and cough.  He 
denied problems with purulent discharge and his speech was not 
impacted.  He had no history of chronic sinusitis.  Upon physical 
examination, there was no evidence of allergic and/or vasomotor 
rhinitis, bacterial rhinitis, partial or complete obstruction in 
either nostril, or septal deviation.  The Veteran had no tissue 
loss, scarring or deformity of the nose, and there was no 
evidence of sinusitis.  The diagnosis was an allergy disorder, 
which was currently active.  The examiner opined, on extensive 
review of the current medical record and his service treatment 
records, that there was no objective evidence establishing his 
active service as an aggravating cause for his allergic disorder.  

As an initial matter, the Board finds that the presumption of 
soundness upon entry has not been rebutted.  The record arguably 
contains clear and unmistakable evidence that the Veteran's 
allergy disorder preexisted service.  The Veteran's service 
treatment records reflect that he had hay fever since childhood.  
The December 2006 private physician's letter reflects his 
assessment that the Veteran had preexisting allergies.  Finally, 
the June 2010 VA examiner noted that the Veteran's allergy 
disorder preexisted service.  The Board finds that, while the 
Veteran's allergies were not noted on his entrance examination, 
these records provide clear and unmistakable evidence that his 
allergies preexisted service.  However, the record does not 
include clear and unmistakable evidence that his allergy disorder 
was not aggravated during service.  The June 2010 examiner, when 
asked to provide an opinion as to whether the Veteran's allergy 
disorder was aggravated during service, indicated that he could 
not provide the requested opinion without resort to mere 
speculation.  Such an opinion does not constitute clear and 
unmistakable evidence that his allergy disorder was not 
aggravated during service.  As noted above, in order to rebut the 
presumption of soundness at entry, VA must show that his allergy 
disorder preexisted service and that it was not aggravated during 
service.  Thus, the evidence fails to meet both elements, and the 
presumption of soundness has not been rebutted.  38 C.F.R. 
§ 3.306.

Since VA has failed to rebut the presumption of soundness, the 
Veteran's claim becomes one for service connection on a direct 
basis.  With regard to entitlement to service connection for an 
allergy disorder on a direct basis, the Veteran's service 
treatment records indicate that he was treated for allergies 
while in service.  In addition, the record reflects that the 
Veteran is currently being treated for allergies with shots and 
medication.  

The Veteran has also provided credible lay evidence that his 
symptoms have been continuous since his discharge.  The Board 
observes that, normally, lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In 
this case, the Veteran is a physician.  While there is no 
evidence or indication that he is an ear, nose and throat 
specialist, his statements regarding the continuity of his 
symptoms and that they are related to his allergy disorder are 
given more probative value in light of his medical background.   

With regard to the Veteran's credibility, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the medical 
evidence of record reflects that the Veteran is currently 
receiving ongoing treatment for his allergy disorder, but that 
there is no medical evidence showing treatment for the period 
from 1983 to 2004.  However, even though the Veteran's lay 
evidence is not supported by medical evidence throughout this 
time, the Board finds his reports credible as he has been 
consistent in his contentions regarding his ongoing allergy 
symptoms.  

In summary, the Board finds that the Veteran had an in-service 
allergy disorder and continuous symptomatology of the disorder 
following service, and that there is competent evidence relating 
his ongoing symptoms to this allergy disorder.  For these 
reasons, service connection is warranted for the Veteran's 
allergy disorder.  Savage. 


ORDER

Service connection for an allergy disorder is granted.




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


